Pezman, J. Claimant, Hinsdale Sanitarium and Hospital 20, a Corporation, filed its complaint against respondent for the sum of $1,543.74 for services rendered the State of Illinois. A stipulation was entered into by claimant and respondent as follows: “That services were rendered to respondent at the special instance and request of the Department of Public Aid. “That the statements attached to the complaint as exhibit A are due and owing in the sum of $1,543.74. “That no assignment or transfer of the claim has been made. “That there is rightfully due to claimant the sum of $1,543.74. “That upon the foregoing agreed case filed herein the Court shall decide thereon, and render judgment herein according to the rights of the parties in the same manner as if the facts aforesaid were proved up upon the trial of said issue.” This is a matter of a lapsed appropriation, and this Court has repeatedly held that, where a contract has been (1) properly entered into; (2) service is satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. Claimant, Hinsdale Sanitarium and Hospital 20, a Corporation, is hereby awarded the sum of $1,543.74.